  Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 1 of 6. PageID #: 50832



                          UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION



  IN RE: NATIONAL PRESCRIPTION                    )
  OPIATE LITIGATION                               )   Case No. 1:17-md-2804
  DOCUMENT RELATES TO:                            )
  Track One Cases:                                )
                                                  )   Judge Dan Aaron Polster
  County of Summit, Ohio v. Purdue
  Pharma L.P., Case No. 18-0P-45090               )
  (N.D. Ohio);                                    )   AMENDED ORDER REGARDING
  County of Cuyahoga v. Purdue                    )   PRETRIAL MOTIONS FOR “TRACK
  Pharma L.P., Case No. 17-0P-45004               )   ONE” TRIAL
  (N.D. Ohio)                                     )


       This Order revises and amends the Order entered at docket no. 1653, taking into account

modifications subsequently requested by the parties. Plaintiffs in the above-referenced cases

bring 11 different causes of action against more than 20 different groups of corporate affiliates.

Plaintiffs have named about 20 experts, and defendants have named about 80 experts. The Court

asked the parties to propose page limits and numerical limits for summary judgment motions,

Daubert motions, and in limine motions. The parties’ proposals were originally as follows

(including pages for motions, responses, and replies):

                                            Plaintiffs’ Proposal          Defendants’ Proposal

  Summary Judgment                    900                             2,175

  Daubert                             700                             2,985

  In Limine                           500                             1,175

     Total                            2,100                           6,335




       Defendants insist that restriction of page limits, or the number of motions allowed, to the

                                                  1
  Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 2 of 6. PageID #: 50833



levels proposed by plaintiffs will amount to a denial of due process. The Court respects

defendants’ needs but, as it has explained to the parties, even with the extra resources provided

by Magistrate Judge Ruiz, the Special Masters, and other additional staff, it can only process so

much before trial. Accordingly, the Court: (1) adopts virtually all of the defendants’ proposal;

but (2) reminds the parties that it may be forced to simply grant or deny motions with virtually

no written discussion or analysis. The Court directs the parties to, as much as possible: (a)

concentrate on, and identify for the Court, the most important issues; (b) avoid duplication; and

be succinct. If a party does not need to use all of the pages set forth below, it should not use

them.

        Moreover, it is certainly possible that, between now and trial, some defendants will settle

or be dismissed, some claims will be dropped, and/or parties will decide not to use some experts

or offer certain evidence. The parties shall immediately notify the Court and the Special

Masters if one of these events occurs or is imminent, and shall identify those portions of any

pending motion that are affected, so that the Court does not spend time on moot issues.

        Accordingly, the Court orders as follows. If any issue arises regarding this Order that

cannot be resolved through the meet-and-confer process, the parties shall seek resolution from

Special Master Cohen as soon as possible. To the extent any page limit set out below is

ambiguous (e.g., a combined or pooled page limit), it should be interpreted to allow as few pages

as possible.

        Summary Sheets, Format, and Filing Deadlines

        Each brief subject to this Order shall include a Summary Sheet of issues addressed.

        Summary Sheets for an omnibus or combined brief may be no longer than 3 pages.

Summary Sheets for individual briefs may be no longer than 1 page. Summary Sheets shall not

count against the parties’ page limits referenced in this Order, nor shall caption/title pages,

                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 3 of 6. PageID #: 50834



appendices, exhibits, certificates of service, or signature pages.

       All briefs shall: (1) have at least 1-inch margins; (2) use at least 12-point type in the body

of the document and at least 10-point type in footnotes; (3) be double spaced (except for

Summary Sheets, headings, footnotes, and lengthy quoted material); and (4) have consecutively

numbered pages. All briefs addressed in this Order shall be filed on or before 12:00 Noon ET on

the date due.

       Summary Judgment Motions

       A.       Defense motions will be filed in two tranches, with the purpose of facilitating

early briefing and consideration of combined motions on certain major issues.

       B.       Tranche One: Motions will be filed on three major issues, with most or all

briefing to be presented jointly by all defendants and/or defendant groups (i.e., manufacturers,

distributors, pharmacies) to minimize duplication.

                1.     Issues to be addressed in Tranche One motions:

                       (a)     Statute of limitations (limit of 60 pages total from all defendants)

                       (b)     Causation (limit of 80 pages total from all defendants)

                       (c)     Allegations of conspiracy (limit of 60 pages total from all
                               defendants)

                2.     Defendants will endeavor to file these motions early, in advance of the

                       June 28, 2019 deadline for summary judgment motions, and in no event

                       later than that deadline. Oppositions will be due within 33 days of filing

                       and no later than July 31, 2019; replies will be due within 16 days

                       thereafter and no later than August 16, 2019.

       C.       Tranche Two: Motions on other issues may be filed by individual defendants

(defining each group of corporate affiliates as a single “defendant”), with a limit of 18 pages per


                                                  3
  Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 4 of 6. PageID #: 50835



defendant. Where feasible and appropriate, multiple defendants may pool some or all of their

allocated pages into joint motions, in order to streamline filings and avoid duplication. The due

date for Tranche Two motions is June 28, 2019. Oppositions must be filed within 33 days and

no later than July 31, 2019. Replies must be filed within 16 days and no later than August 16,

2019.

          D.    To the extent that Defendants require additional pages for a Tranche 1 motion,

they may submit a longer brief for that motion with a corresponding decrease in the aggregate

number of pages allowed for the Tranche 2 motions of the Defendants participating in that

Tranche 1 motion. The total number of pages may not exceed the sum allowed for all

Defendants in the aggregate.

          E.    Plaintiffs may file summary judgment motions that collectively use no more than

180 pages.

          F.    The limit on opposition briefs for each motion is the number of pages permitted in

the opening motion. Where feasible and appropriate, the opposing part may also pool some or

all of their allocated pages into omnibus or combined oppositions, in order to streamline filings

and avoid duplication. The limit for reply briefs is 1/2 of that number.

          Daubert Motions

          A.    Plaintiffs, collectively, and Defendants, collectively, may file: (i) one motion for

each expert disclosed by the other side, plus (ii) one omnibus brief addressing all common legal

issues.

          B.    Each non-omnibus motion or opposition shall be no longer than 14 pages, except

as follows: to the extent that Plaintiffs or Defendants require additional pages for certain experts

and fewer pages for others, they may submit longer briefs for some experts and shorter briefs for



                                                  4
    Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 5 of 6. PageID #: 50836



others, as long as the total number of pages does not exceed the sum allowed for all opposing

experts in the aggregate.1 Likewise, to the extent that Plaintiffs or Defendants seek to combine

pages allowed for non-omnibus motions or oppositions to address multiple experts in a single

brief, they may submit longer briefs for those combined motions/oppositions, as long as the total

number of pages does not exceed the aggregate sum allowed for all opposing experts in the

aggregate, except that Plaintiffs aggregate sum may not exceed 800 pages. Any omnibus brief or

opposition shall be no longer than 30 pages.

       C.      The limit for opposition briefs on each motion is the number of pages permitted in

the opening motion. The limit for reply briefs is 1/2 of that number. Oppositions must be filed

within 33 days and no later than July 31, 2019. Replies must be filed within 16 days and no later

than August 16, 2019.




1
 With regard to all Daubert briefing, if an expert is dropped for any reason, then the number of
“aggregate pages” and the number of pages allowed in a pooled brief shall be reduced
accordingly.

                                                5
   Case: 1:17-md-02804-DAP Doc #: 1709 Filed: 06/21/19 6 of 6. PageID #: 50837



            D.    No party will be limited in its ability to challenge at trial the credentials,

methodology, opinions, or testimony of any expert based on a failure to present the issue in a

pre-trial Daubert motion. The Court’s strong preference, however, is to receive a timely, written

Daubert motion to allow fulsome and unhurried consideration.

            Motions In Limine

            A.    Plaintiffs, collectively, and Defendants, collectively, may each jointly file one

brief addressing common in limine issues with a page limit of 44 pages.

            B.    Each defendant group (manufacturers, distributors, and pharmacies), and each

plaintiff, may file an additional joint brief addressing in limine issues of particular concern to

that plaintiff or defendant group, with a page limit of 24 pages.

            C.    Each individual defendant may file one additional brief of up to 8 pages

addressing defendant-specific in limine issues. Plaintiffs, collectively, may similarly file one

additional brief of up to 8 pages against each individual defendant addressing defendant-specific

issues.

            D.    The limit for opposition briefs on each motion is the number of pages permitted in

the opening motion. The limit for reply briefs is 1/2 of that number.

            E.    Motions in limine shall be filed no later than September 25, 2019. Oppositions

shall be filed no later than October 7, 2019. Replies shall be filed no later than October 14,

2019.

            IT IS SO ORDERED.

                                                           /s/ David R. Cohen
                                                           DAVID R. COHEN
                                                           SPECIAL MASTER




1736999.1
